Memorandum by the Court.
Order, entered on April 3, 1961,- dismissing the complaint for insufficiency pursuant to rule 106 of the Rules of Civil Practice, affirmed, on the law and the facts and in the exercise of discretion, pursuant to rule 212 and on the grounds hereinafter stated, with $20 costs and disbursements to defendant-respondent. Plaintiff insurance company sues for a declaratory judgment seeking in essence a *152declaration that defendant John R. Cochrane is not insured under the policy it issued, since said John R. Cochrane took and drove the car without the knowledge, consent or permission of the named insured, one Bernhardsen, and not in connection with the latter’s business. While the complaint refers only to the pending personal injury action by Gormley against John R. Cochrane (Action No. 1), the parties brought to the attention of Special Term the undisputed fact, reflected in the record on appeal, that Gormley has brought an action based on the same accident against Bernhardsen and Thomas Cochrane (Action No. 2). True, as argued in the dissenting opinion, whether Bernhardsen gave John R. Cochrane permission to use the car is not a material issue in Action No. 1, but it is in Action No. 2, which plaintiff here is defending on behalf of Bernhardsen ; and if Action No. 1 were the only pending lawsuit, we would be in complete agreement with the dissenters. If Gormley had sued Bernhardsen and both Cochranes jointly, surely there would have been no need for the declaratory judgment here sought. The issue of permission would have been litigated in that suit, and it would seem that plaintiff here, though it might be bound to defend only Bernhardsen on the issue of negligence, would as a practical matter not have been prejudiced because its defense of that issue on behalf of Bernhardsen inured to the benefit of others. A consolidation of Action No. 1 and Action No. 2 would in effect bring about such a joint suit and, until it is shown that such a consolidation cannot be accomplished or would prejudice plaintiff in a substantial degree, there- would appear to be “no real need” for declaratory relief (see Goodman & Co. v. New York Tel. Co., 309 N. Y. 258, 266). Entertainment of this action at present would mean the pend-ency of three separate actions involving aspects of the same accident, and still another looms, for plaintiff has indicated that it intends to seek a declaratory judgment against Thomas Cochrane also. Sanction of such multiplicity requires a demonstration of necessity as yet absent here — certainly not supplied by the insurance company economics involved in separately defending John R. Cochrane.